United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1365
Issued: March 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 2, 2018 appellant filed a timely appeal from a June 18, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty.
FACTUAL HISTORY
On March 19, 2018 appellant, then a 54-year-old mail clerk, filed an occupational disease
claim (Form CA-2) alleging bilateral carpal tunnel syndrome (CTS) as a result of her repetitive
federal employment duties. She explained that her repetitive work duties caused pain in her left
1

5 U.S.C. § 8101 et seq.

wrist, hand, and shoulder which worsened over time. Appellant reported that her left wrist, hand,
and fingers experienced tingling, pain, numbness, and loss of sensation which radiated into her
arm and shoulder. She noted that she first became aware of her claimed condition and of its
relationship to her federal employment on February 2, 2018.
In an accompanying narrative statement, appellant reported that she began working for the
employing establishment in 1988. She described the various positions she had held and the
requisite employment duties. Appellant’s repetitive employment duties included loading and
clearing mail from machine bins, repeated lifting and loading letter trays to and from machines,
scanning mail, keying mail through use of a keyboard, breaking down mail, transferring mail to
containers, replacing and tying sacks, unloading mail from containers, and sorting mail. She
reported that these repetitive employment duties caused pain in her wrist, hand, and shoulder.
In a February 2, 2018 electromyography (EMG) and nerve conduction velocity (NCV)
study, Dr. Chi-Chen Mao, a Board-certified neurologist, reported that testing revealed evidence of
moderate bilateral CTS, worse on the right side.
On March 20, 2018 the employing establishment notified OWCP by letter that appellant
had previously filed two occupational disease claims for the same injury, which were denied under
OWCP File Nos. xxxxxx005 and xxxxxx262.2 The employing establishment argued that fact of
injury had not been established and requested this claim, OWCP File No. xxxxxx041, be
administratively combined with OWCP File No. xxxxxx005.
In a development letter dated April 3, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised appellant of the type of factual and
medical evidence needed and provided a questionnaire for her completion. OWCP requested that
she describe all prior injuries to the hand, arm, or wrist. It asked that appellant explain how this
February 2, 2018 injury differed from her prior claims filed with a February 23, 2011 date of injury
under OWCP File Nos. xxxxxx262 and xxxxxx005. OWCP afforded her 30 days to provide the
requested information.
On April 9, 2018 appellant responded to OWCP’s questionnaire. She asserted that her
repetitive employment duties caused her left wrist CTS which was diagnosed on February 2, 2018.
Appellant described her employment duties which included repetitive keying, feeding mail into
machines, clearing mail from machines, lifting, tying sacks, gripping and bundling mail, and
manually sorting mail over an eight-hour work shift. She noted that she experienced pain,
numbness, loss of sensation, and burning which radiated to her arm and shoulder, causing her to
seek treatment and undergo a nerve test on February 2, 2018 which revealed left wrist CTS.
Appellant reported that her statements pertaining to her employment duties were also corroborated
by her supervisor in an accompanying letter. She stated that her February 2, 2018 occupational
disease claim was for a left wrist injury which she had never previously alleged. Appellant

2

On January 18, 2014 appellant filed a Form CA-2 alleging carpal tunnel syndrome as a result of her repetitive
employment duties. OWCP assigned that claim File No. xxxxxx262. On December 13, 2017 appellant filed a Form
CA-2 alleging carpal tunnel syndrome as a result of her repetitive employment duties. OWCP assigned that claim
File No. xxxxxx005.

2

explained that her 2011 claims under OWCP File Nos. xxxxxx262 and xxxxxx005 related to her
right wrist injury.
By letter dated April 9, 2018, S.W., appellant’s supervisor, reported that her work activities
included keying, lifting, tying sacks, feeding mail into machines, clearing mail from machines,
and manually sorting mail. She concurred with appellant’s statements pertaining to her work
activities. S.W. further reported that she had recently been made aware of appellant’s left wrist
and arm complaints.
In support of her claim, appellant submitted medical reports dated February 2 through
May 25, 2018.
By decision dated June 18, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the occupational exposures occurred as
alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision.
Appellant’s prior occupational disease claims alleged a right wrist carpal tunnel injury.
This claim, however, alleges a left wrist carpal tunnel condition as noted on her March 19, 2018
Form CA-2. On April 9, 2018 appellant responded to OWCP’s April 3, 2018 development letter
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

and provided clarification that her current claim was for a left wrist injury not previously alleged.
She reported that the two prior claims referenced by OWCP were filed for a right wrist injury
stemming back to 2011.
The Board finds that appellant has sufficiently described her employment duties which
entailed repetitive keying, feeding mail into machines, clearing mail from machines, lifting, tying
sacks, gripping and bundling mail, and manually sorting mail over an eight-hour work shift.6
Appellant’s supervisor S.W. concurred with appellant’s statement regarding her repetitive
employment duties and complaints to the left wrist and arm.
The Board notes that appellant is not refiling a claim for the same injury as she has now
alleged left wrist CTS as a result of her federal employment duties. Appellant has also alleged
with specificity that the occupational exposure occurred at the time, place, and in the manner
alleged.7
As appellant has alleged a new injury and has established occupational exposure, further
consideration of the medical evidence is necessary.8 For these reasons, the case will be remanded
to OWCP for evaluation of the medical evidence to determine whether there is a causal relationship
between the claimed carpal tunnel condition and the accepted factors of her federal employment.
Following such further development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

6

A.R., Docket No. 15-1716 (issued November 17, 2015).

7

See Willie J. Clements, 43 ECAB 244 (1991).

8

C.f. Bonnie A. Contreas, 57 ECAB 364, 368 n.10 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision.
Issued: March 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

